 
STRATOS RENEWABLES CORPORATION
NOTE PURCHASE FACILITY AGREEMENT
 
This Note Purchase Facility Agreement (this “Agreement”) is made as of March 4,
2010, by and among Stratos Renewables Corporation, a Nevada corporation (the
“Company”), I2BF Biodiesel, Ltd. (“I2BF”) and BlueDay Limited, a business
company existing under the laws of the British Virgin Islands (“BlueDay”) (each,
an “Investor” and collectively, the “Investors”).
 
RECITALS
 
A.           On the terms and subject to the conditions set forth herein, and in
order to establish a credit facility for the Company, each Investor is willing
to purchase from the Company, and the Company is willing to sell to such
Investor, one or more secured promissory notes, up to the aggregate principal
amount set forth opposite such Investor’s name on Schedule I hereto (such
amount, the Investor’s “Committed Amount”).
 
B.           Capitalized terms not otherwise defined herein shall have the
meaning set forth in the form of Note (as defined below) attached hereto as
Exhibit A.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.      The Notes and Warrants.
 
(a)           Issuance of Notes and Warrants.
 
(i)          Sale of Notes.  From time to time during the term of this Agreement
and in accordance with the terms hereof, the Company shall, subject to all of
the terms and conditions hereof, issue to each Investor and, subject to all of
the terms and conditions hereof, each Investor severally agrees to purchase,
secured promissory notes in the form of Exhibit A hereto (each, a “Note” and,
collectively, the “Notes”) in an aggregate principal amount up to such
Investor’s Committed Amount.  For the avoidance of doubt, no Investor shall be
required to purchase Notes, whether in a single sale (each, a “Closing” and the
date thereof a “Closing Date”) or over the course of multiple Closings, with an
aggregate principal amount in excess of such Investor’s Committed Amount.
 
(ii)         Timing of Closings.  Notes shall be issued pursuant to the terms of
this Agreement in a series of installments as described in Section 1(a)(iii)(A)
hereof, in each case, subject to the terms and conditions of this Agreement and
during the term of this Agreement.
 
(iii)        Funding Process.
 
(A)           Funding at Closing. On the date hereof and in connection with the
initial Closing (the “Initial Closing”) hereunder, the Investors shall fund and
disburse on behalf of the Company an aggregate amount of US$885,077, against
issuance to the Investors of Notes in such aggregate principal amount, as
allocated between them and in the manner set forth on Exhibit B (such amount, as
disbursed, the “Initial Closing Disbursement”).
 
 
 

--------------------------------------------------------------------------------

 
 
(B)           Budget Submission and Approval.
 
(1)  On or prior to the fifth (5th) Business Day preceding each “Anticipated
Closing Date” set forth on Exhibit B, the Company shall provide to the Investors
(i) a budget and operating plan for the Company (in each case, a “Proposed
Budget”) for the month following such Anticipated Closing Date (the “Succeeding
Month”).  Such Proposed Budget shall in no event exceed (but may be less than)
the “Total Anticipated Disbursement” for the Succeeding Month as set forth on
Exhibit B.
 
(2)  The Investors shall promptly review each Proposed Budget and disapprove,
approve or approve in part such Proposed Budget, each Investor in its sole and
absolute discretion.  As soon as practicable following a mutual approval in
writing of the Proposed Budget by the Investors (for which electronic mail shall
suffice), with such changes and amendments as the Investors and each of them
shall require and subject to the fulfillment of the applicable Funding
Milestones set forth on Exhibit C to the satisfaction of the Investors, each in
its reasonable discretion, the Investors shall cause to be wired to the Company
in immediately available same day funds the amount of the Proposed Budget so
approved against issuance to the Investors of Notes in such aggregate principal
amount, as allocated and in the manner set forth on Exhibit B.
 
(3)  In the event that the amount approved for a Proposed Budget (the “Actual
Amount”) is less than the Total Anticipated Disbursement for such period, the
Actual Amount so approved shall be allocated between the Investors in the same
proportion as was the Total Anticipated Disbursement on Exhibit B.  The Actual
Amount approved and the allocation of such Actual Amount shall be set forth on
Exhibit B-1, which shall be amended from time to time.
 
(C)           Disbursement from Trust Account.  Prior to each Closing pursuant
to this Agreement, the Investors will deposit funds equal to their portion of
the Actual Amount for such Closing in the client trust account of Wilson Sonsini
Goodrich & Rosati, Professional Corporation (“WSGR”).  After the satisfaction of
Funding Milestones 4, 5 and 6 set forth on Exhibit C and the consummation of the
Closing with respect to I2BF’s funding of the April 2010 Proposed Budget (with
the Anticipated Closing Date of March 31, 2010), I2BF and BlueDay will deposit
the balance of their Total Anticipated Disbursement amounts in the Trust
Account.  Amounts to be paid, disbursed or paid by the Investors pursuant to the
terms hereof shall be paid by WSGR from such account in the manner and in such
amounts as directed by the Company and both Investors in writing, in the form of
a Payment Certificate as set forth at Exhibit D.  To the extent that amounts
deposited in the trust account exceed Actual Amounts disbursed at Closings, WSGR
will return funds to the Investors in such amounts as directed by the Investors
in writing, in the form of a Payment Certificate as set forth at Exhibit D.
 
(1)  If and only if WSGR receives either (i) a Payment Certificate for the
disbursement of funds from the trust account, or (ii) a copy of a judgment,
decree or order of a court not subject to appeal and so directing WSGR, WSGR
shall promptly disburse such funds in accordance with such Payment Certificate
or judgment, decree or order, as applicable.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(2)  Prior to the disbursement of funds in accordance with this Agreement, all
such funds shall remain the property of the Investor who deposited them.  WSGR
is an intended third party beneficiary of this Agreement, including, without
limitation, the provisions of this Section 1(a)(iii)(C).
 
(3)  WSGR (i) shall not be responsible for any of the agreements referred to or
described herein, or for determining or compelling compliance therewith, and
shall not otherwise be bound thereby, (ii) shall perform only such duties as are
expressly and specifically set forth in this Agreement on its part to be
performed, each of which is ministerial (and shall not be construed to be
fiduciary) in nature, and no implied duties or obligations of any kind shall be
read into this Agreement against or on the part of WSGR, and WSGR may
discontinue such duties at any time, (iii) shall not be obligated to take any
legal or other action hereunder which might in its judgment involve or cause it
to incur any expense or liability, (iv) may rely on and shall be protected in
acting or refraining from acting upon any written notice, instruction
(including, without limitation, Payment Certificate, wire transfer instructions,
whether incorporated herein or provided in a separate written instruction),
instrument, statement, certificate, request or other document furnished to it
hereunder and believed by it to be genuine and to have been signed or presented
by the proper person, and shall have no responsibility to make inquiry as to or
to determine the genuineness, accuracy or validity thereof (or any signature
appearing thereon), or of the authority of the person signing or presenting the
same, and (v) may consult counsel satisfactory to it, including in-house
counsel, and the opinion or advice of such counsel in any instance shall be full
and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in accordance with the
opinion or advice of such counsel.
 
(4)  The Company and Investors agree to jointly and severally indemnify and hold
WSGR harmless against any and all losses, claims, damages, liabilities, and
expenses, including reasonable costs of investigation, counsel fees, including
allocated costs of in-house counsel and disbursements that may be imposed on
WSGR or incurred by WSGR in connection with the performance of its duties under
this Agreement, including but not limited to any litigation arising from this
Agreement or involving its subject matter, except to the extent such loss,
liability, damage, cost and expense shall be caused by WSGR’s willful
misconduct.  WSGR shall have a first lien on the property held under this
Agreement for such compensation and expenses.  The parties agree as among
themselves that any such indemnification liability shall be allocated among them
on a fair and equitable basis reflecting the merits of their respective
positions and the responsibility of each of them for the controversy or other
circumstances with respect to which indemnification is required.
 
(5)  Promptly following notice from WSGR that it is no longer willing to hold
funds in accordance with this Section 1(a)(iii)(C), the Investors shall tender
to WSGR a Payment Certificate signed by both of them instructing the
disbursement of funds remaining in the custody of WSGR, if any.
 
(b)           Registered Notes.  Each of the Notes will be registered in such
Investor’s name in the Company’s records.

 
-3-

--------------------------------------------------------------------------------

 
 
(c)           Use of Proceeds. The proceeds of the sale and issuance of the
Notes shall be used (i) with respect to the Initial Closing Disbursement, solely
for the purposes described on Exhibit B-2 and for general corporate purposes and
(ii) otherwise, as described in the Proposed Budgets, as approved.
 
(d)           Payments Due Under Notes. The Company will make all cash payments
due under the Notes in immediately available funds by 11:00 a.m. California time
on the date such payment is due in the manner and at the address for such
purpose specified below each Investor’s name on Schedule I hereto, or at such
other address as a Investor or other registered holder of a Note may from time
to time direct in writing.
 
(e)           Term.
 
(i)          This Agreement shall terminate on the earliest to occur of (i) the
Maturity Date of any Note issued hereunder, (ii) the twentieth (20th) day
following any Anticipated Closing Date if the Proposed Budget for the Succeeding
Month shall not have been approved in accordance with the terms of Section
1(a)(iii)(B), (iii) the closing of the currently contemplated $7.4 million
equity financing of the Company by PanAmerican Securities, LLC (“PAC”) or a
financing upon similar terms with PAC or another third party (in any case, as
approved by the Special Finance Committee and the Company’s board of directors)
(the “PAC Financing”) or (iii) the date on which the balance of the Investors’
commitments have been disbursed in accordance with the terms of the Note
Purchase Facility.
 
(ii)         Upon the termination of this Agreement, (i) the Investors’
commitments to fund with respect to future periods shall immediately become null
and void and shall be of no further force and effect, and (ii) the Investors
shall tender to WSGR a Payment Certificate signed by both of them instructing
the disbursement of funds remaining in the custody of WSGR, if any.  WSGR shall
be entitled to rely on such a Payment Certificate for all purposes (and shall be
held harmless in accordance with the terms of this Agreement).
 
(iii)        For the avoidance of doubt, the termination of this Agreement will
not affect outstanding Notes.
 
(f)           Issuance of Company Common Stock.
 
(i)          In consideration for the extension of credit represented by this
Agreement, the Company shall and hereby does issue to each Investor concurrent
with the Initial Closing that number of shares of common stock, par value $0.001
per share of the Company (the “Common Stock”) set forth opposite such Investor’s
name on Schedule I hereto, which Common Stock, when aggregated with the Common
Stock issued to the Investors pursuant to the Secured Note and Common Stock
Purchase Agreement, dated as of July 15, 2009, by and between the Company, I2BF
and Blue Day SC Ventures (the “July 2009 Purchase Agreement”) and after the
issuance of Adjustment Shares (as defined in the July 2009 Purchase Agreement),
shall equal 40.61% and 34.52% of the Common Stock of the Company on a fully
diluted, as converted and as exercised basis, with respect to I2BF Biodiesel
Ltd. and BlueDay (together with Blue Day SC Ventures), respectively; provided,
however, that no more shares of Common Stock shall be issued at the Initial
Closing than would, together with other outstanding shares of Common Stock or
shares of Common Stock reserved for issuance pursuant to the exercise or
conversion of securities outstanding immediately prior to the Initial Closing
(other than options pursuant to the Incentive Option Plan (as defined below))
and shares of Common Stock reserved for issuance pursuant to the Rights
Offering, exceed the authorized Common Stock of the Company.  As soon as
possible following the amendment of the Company’s Amended and Restated Articles
of Incorporation pursuant to Section 6(b) below, the Company shall issue the
remaining shares (the “Balance Shares”).

 
-4-

--------------------------------------------------------------------------------

 
 
(ii)         For the avoidance of doubt, from and after the date of this
Agreement, the provisions of Section 6 of the July 2009 Purchase Agreement shall
apply to maintain the percentage ownership of Investors at the levels described
in the preceding Section 1(f)(i) provided, however, that the Investors agree to
and hereby do waive the provisions of Section 6 of the July 2009 Purchase
Agreement with respect to (i) shares issued in the Rights Offering (as described
in Section 6(h)), (ii) shares issued to PanAmerican Securities, LLC (or such
other third party investor, as applicable) in the PAC Financing and (iii) shares
reserved for issuance pursuant to the Additional Pool (as defined in Section
6(f)), but not with respect to shares reserved for issuance pursuant to the
Incentive Option Plan (as defined in Section 6(e)).  Furthermore, if in the PAC
Financing, PanAmerican Securities, LLC (or such other third party investor, as
applicable) is issued shares in the equity capital Company (rather than
investing into a Company subsidiary) without antidilution rights, the Investors
agree to waive antidilution rights with respect to their shares of Company
capital stock from and after the closing of the PAC Financing.
 
2.      Representations and Warranties of the Company. The Company hereby
represents and warrants to Investors and each of them that, except as set forth
on the Disclosure Schedule attached as Exhibit F to this Agreement, the
following representations are true and complete as of the date hereof and as of
each Closing performed hereunder.  The Disclosure Schedule shall be delivered
separately to Investors and each of them and shall be arranged in sections
corresponding to the numbered and lettered sections and subsections contained in
this Section 2, and the disclosures in any section or subsection of the
Disclosure Schedule shall qualify other sections and subsections in this
Section 2 if and only to the extent that it is reasonably apparent to someone
unfamiliar with the Company and its business from the face of such disclosure
that such disclosure is applicable to such other sections and subsections.
 
(a)           Due Incorporation, Qualification, etc.  The Company (a) is a
corporation duly organized, validly existing and in good standing under the laws
of its state of incorporation; (b) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted and as
proposed to be conducted by the Company in the SEC Documents (as defined below);
and (c) is duly qualified, licensed to do business and in good standing as a
foreign corporation in each jurisdiction where it does business except where the
failure to be so qualified or licensed could reasonably be expected to have a
Material Adverse Effect.  For the purposes of this Agreement, “Material Adverse
Effect” shall mean a material adverse effect on (i) the business, assets,
operations, prospects or financial or other condition of the Company and its
Subsidiaries (as defined below) considered together; (ii) the ability or
authority of the Company to pay or perform its obligations under this Agreement
in accordance with the terms of this Agreement and the other Transaction
Documents (as defined below) and to avoid an event of default, or an event
which, with the giving of notice or the passage of time or both, would
constitute an event of default, under any Transaction Document; or (iii) the
rights and remedies of an Investor under this Agreement, the other Transaction
Documents or any related document, instrument or agreement.

 
-5-

--------------------------------------------------------------------------------

 
 
(b)           Subsidiaries.  The Company has no direct or indirect Subsidiaries
other than those listed in Section 2(b) of the Disclosure Schedule.  Except as
disclosed in Section 2(b) of the Disclosure Schedule, the Company owns, directly
or indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all liens, charges, claims, security
interests, encumbrances, rights of first refusal or other restrictions other
than the liens created by the Security Agreement (as defined below)
(collectively, “Liens”) and all the issued and outstanding shares of capital
stock or comparable equity interest of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.  Each
Subsidiary (a) is a duly formed and organized entity, validly existing and in
good standing under the laws of its state or country of formation; (b) has the
power and authority to own, lease and operate its properties and carry on its
business as now conducted and as proposed to be conducted by the Company in the
SEC Documents; and (c) is duly qualified, licensed to do business and in good
standing as an entity in each jurisdiction where it does business except where
the failure to be so qualified or licensed could reasonably be expected to have
a Material Adverse Effect. For the purposes of this Agreement, “Subsidiary”
shall mean, with respect to any Person, each corporation or other entity of
which (a) such Person or any other Subsidiary of such Person is a general
partner or a manager (b) or at least 50% of the securities or other ownership
interests having by their terms ordinary voting power to elect at least 50% of
the board of directors or other Persons performing similar functions is directly
or indirectly owned or controlled by such Person, by any one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries.  For the
purposes of this Agreement, “Person” shall mean and include an individual, a
partnership, a corporation (including a business trust), a joint stock company,
a limited liability company, an unincorporated association, a joint venture or
other entity or a governmental authority.
 
(c)           Authority.  The execution, delivery and performance by the Company
of this Agreement, the Notes and all such other documents required by the terms
of this Agreement to be executed by the Company (collectively, the “Transaction
Documents”), the consummation of the transactions contemplated hereby and
thereby and the issuance of the Notes and the Common Stock and the reservation
and issuance of the Common Stock, (a) are within the power of the Company and
(b) have been duly authorized by all necessary actions on the part of the
Company and no further filing, consent or authorization is required by the
Company, its board of directors or its stockholders in connection with any of
the foregoing.
 
(d)           Enforceability.  Each Transaction Document has been duly executed
and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity.

 
-6-

--------------------------------------------------------------------------------

 
 
(e)           Non-Contravention.  The execution and delivery by the Company of
the Transaction Documents and the performance and consummation of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Notes and the Common Stock and the reservation for issuance and
issuance of the Common Stock) do not and will not (a) violate the Company’s
Articles of Incorporation or Bylaws, as amended, as the case may be (“Charter
Documents”), or any material judgment, order, writ, decree, statute, rule or
regulation applicable to the Company or any of its Subsidiaries; (b) violate any
provision of, or result in the termination, amendment, cancellation or breach or
the acceleration of, or entitle any other Person to accelerate (whether after
the giving of notice or lapse of time or both), any material mortgage,
indenture, agreement, instrument or contract to which the Company or any of its
Subsidiaries is a party or by which it is bound; or (c) result in the creation
or imposition of any lien upon any property, asset or revenue of the Company or
any of its Subsidiaries (except as contemplated by the Security Agreement) or
the suspension, revocation, impairment, forfeiture, or nonrenewal of any
material permit, license, authorization or approval applicable to the Company or
any of its Subsidiaries, their respective businesses or operations, or any of
their respective assets or properties.
 
(f)           Approvals.  Neither the Company nor any of the Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof other
than such as have been made or obtained and except for the filing of Form D
pursuant to Regulation D or any “blue sky” filing.
 
(g)           Title to Assets.  The Company and its Subsidiaries have good and
marketable title to all real property owned by them that is material to the
business of the Company and the Company and its Subsidiaries have good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens that do not, individually or in the aggregate, have or
result in a Material Adverse Effect.  Real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid and
subsisting leases of which the Company and the Subsidiaries are in compliance.
 
(h)           No Violation or Default.  Each of the Company and its
Subsidiaries, as applicable, is not in violation of or in default with respect
to (i) its Charter Documents or any material judgment, order, writ, decree,
statute, rule or regulation applicable to it; (ii) any material mortgage,
indenture, agreement, instrument or contract to which it is a party or by which
it is bound (nor is there any waiver in effect which, if not in effect, would
result in such a violation or default), (iii) any order of any court, arbitrator
or governmental body or (iv) any material statute, rule or regulation of any
governmental authority, where, in each case, such violation or default,
individually, or together with all such violations or defaults, could reasonably
be expected to have a Material Adverse Effect.
 
(i)           Litigation.  No actions (including, without limitation, derivative
actions), suits, proceedings or investigations are pending or, to the knowledge
of the Company, threatened against or affecting the Company or any of its
Subsidiaries at law or in equity in any court or before any other governmental
authority that if adversely determined (a) would (alone or in the aggregate)
reasonably be expected to have a Material Adverse Effect or (b) seeks to enjoin,
either directly or indirectly, the execution, delivery or performance by the
Company of the Transaction Documents or the transactions contemplated thereby.

 
-7-

--------------------------------------------------------------------------------

 
 
(j)           Taxes.  Within the times and in the manner prescribed by law, the
Company and each of its Subsidiaries (i) has filed all foreign, federal, state
and local income and all other material tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes,
assessments and penalties due and payable that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith or those set forth in Section 2(j) of the
Disclosure Schedule and (iii) has set aside on its books provision reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  Except those disclosed in
Section 2(j) of the Disclosure Schedule, there are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and, to the knowledge of the Company, there is no basis for any such claim.
 
(k)           OTCBB Compliance.  Immediately prior to the delisting of its
Common Stock, the Company was in compliance with all requirements for, and its
Common Stock was quoted on the Electronic Over-the-Counter Bulletin Board
system.
 
(l)           SEC Documents.  The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”).  Such reports, schedules, forms, statements and
other documents together with any materials filed or furnished by the Company
under the Exchange Act, whether or not any such reports were required, are
collectively referred to herein as the “SEC Documents.”  As of their respective
dates, the SEC Reports filed by the Company complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the SEC promulgated thereunder, and none of the SEC
Documents, when filed by the Company, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles, consistently applied, during the periods involved (except (a) as may
be otherwise indicated in such financial statements or the notes thereto, or
(b) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the results of operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).  All material agreements to
which the Company or any Subsidiary is a party or to which the property or
assets of the Company or any Subsidiary are subject are included as part of or
identified in the SEC Documents, to the extent such agreements are required to
be included or identified pursuant to the rules and regulations of the SEC.
 
(m)           Absence of Certain Changes.  Since September 30, 2009, there has
been no material adverse change and no material adverse development in the
business, properties, operations, condition (financial or otherwise), or results
of operations or prospects of the Company and its Subsidiaries, considered
together.  Since September 30, 2009, the Company has not declared or paid any
dividends.  Neither the Company nor any of its Subsidiaries have taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company or any of
its Subsidiaries have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact that would reasonably lead a creditor to do so.

 
-8-

--------------------------------------------------------------------------------

 
 
(n)           Internal Accounting Controls.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(o)           Sarbanes-Oxley Act.  The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the SEC thereunder.
 
(p)           Disclosure Controls and Procedures.  The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 of
the General Rules and Regulations under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to provide reasonable assurance that information required to be
disclosed by the Company and its Subsidiaries is accumulated and communicated to
the Company’s management, including the Company’s principal executive officer
and principal financial officer by others within those entities, and such
disclosure controls and procedures are effective.
 
(q)           Capitalization.  The authorized capital stock of the Company
currently consists of 250,000,000 shares of Common Stock of which 129,195,547
shares are issued and outstanding and 50,000,000 shares of Preferred Stock,
$.001 par value (the “Preferred Stock”) of which no shares are issued and
outstanding.  All outstanding shares of capital stock of the Company have been
duly authorized, validly issued, and are fully paid and non assessable.
 
(i)           Except as set forth in Section 2(q)(i) of the Disclosure Schedule,
there are no outstanding shares of Common Stock, Preferred Stock, options,
rights, warrants, debentures, instruments, convertible securities or other
agreements or commitments obligating the Company to issue any additional shares
of its capital stock of any class.  As of the date of this Agreement, the
Company’s Preferred Stock is convertible in Common Stock at a ratio of one share
of Preferred Stock for one share of Common Stock.
 
(ii)          Except as set forth in Section 2(q)(ii) of the Disclosure
Schedule, there are no (i) outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or by which the Company is or may become
bound; (ii) financing statements securing obligations in any material amounts,
either singly or in the aggregate, filed in connection with the Company;
(iii) agreements or arrangements under which the Company is obligated to
register the sale of any of its securities under the Securities Act; (iv) there
are no outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company

 
-9-

--------------------------------------------------------------------------------

 
 
(iii)         Except as set forth on Section 2(q)(iii) of the Disclosure
Schedule, and except for customary adjustments as a result of stock dividends,
stock splits, combinations of shares, reorganizations, recapitalizations,
reclassifications or other similar events, (or in any agreement providing rights
to security holders) and the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of securities to adjust the exercise, conversion, exchange or reset price under
such securities.  To the knowledge of the Company, except as disclosed in the
SEC Documents and any Schedules filed with the SEC pursuant to Rule 13d-1 of the
Exchange Act by reporting persons or in Section 2(q) of the Disclosure Schedule,
no Person or group of related Persons beneficially owns (as determined pursuant
to Rule 13d-3 under the Exchange Act), or has the right to acquire, by agreement
with or by obligation binding upon the Company, beneficial ownership of in
excess of 5% of the outstanding Common Stock.
 
(r)           Issuance of Notes, Common Stock and Adjustment Shares.  The Notes
are duly authorized and, upon issuance in accordance with the terms hereof,
shall be validly issued and free from all preemptive or similar rights, taxes,
liens and charges with respect to the issue thereof.  The Common Stock issued
pursuant to this Agreement is validly issued, fully paid and nonassessable and
free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  The issuance by the Company of the Notes
and the Common Stock is exempt from registration under the Securities Act.
 
(s)           Related Party Transactions.  No affiliate, officer, director, or
any Related Party is a party to any agreement with the Company.  No employee of
the Company or any Related Party is indebted in any amount to the Company and,
except for accrued payroll obligations, the Company is not indebted to any of
its employees or any Related Party.  For purposes of this Agreement, “Related
Party” shall mean with respect to any specified Person (i) each Person who,
together with its affiliates, owns of record or beneficially at least five
percent (5%) of the outstanding capital stock of the specified Person as of the
date of this Agreement; (ii) each individual who is, or who has at any time
been, an officer or director of the specified Person; (iii) each affiliate of
the Persons referred to in clauses (i) and (ii) above; (iv) any trust or other
entity (other than the specified Person) in which any one of the Persons
referred to in clauses (i), (ii) and (iii) above holds (or in which more than
one of such Persons collectively hold), beneficially or otherwise, a voting,
proprietary or equity interest; and (v) any trust or other entity (other than
the specified Person) with which any of such Persons is affiliated.
 
(t)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 
-10-

--------------------------------------------------------------------------------

 
 
(u)           Patents and Trademarks.  The Company and its Subsidiaries own, or
possess adequate rights or licenses to use, all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent applications,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted.  There is no claim, action or proceeding being made
or brought, or to the knowledge of the Company, being threatened, against the
Company or its Subsidiaries regarding its Intellectual Property Rights.
 
(v)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses and location
in which the Company and the Subsidiaries are engaged.  Neither the Company nor
any of its subsidiaries has sustained since the date of the latest unaudited
financial statements included in the SEC Documents any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the SEC
Documents Prospectus that would individually or in the aggregate result in a
Material Adverse Effect.
 
(w)           Regulatory Permits.  To the Company’s knowledge, the Company and
the Subsidiaries possess all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC
Documents (“Material Permits” and, such business, the “Business”), except where
the failure to possess such permits does not, individually or in the aggregate,
have or reasonably be expected to materially affect the Business, and neither
the Company nor any Subsidiary has received any written notice of proceedings
relating to the revocation or modification of any Material Permit.
 
(x)           Employee Relations.  Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or, to the
Company’s knowledge, employs any member of a union.  No current executive
officer of the Company or any of its Subsidiaries has notified in writing the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary.  To the knowledge of the Company or any such
Subsidiary, no executive officer of the Company or any of its Subsidiaries is in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any
such Subsidiary to any liability with respect to any of the foregoing matters.
 
(y)           Labor Matters.  The Company and its Subsidiaries are in compliance
in all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to materially affect the Business.

 
-11-

--------------------------------------------------------------------------------

 
 
(z)           Environmental Laws.  To the Company’s knowledge, the Company and
its Subsidiaries (i) are in compliance in all material respects with any and all
Environmental Laws (as hereinafter defined), (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance in all
material respects with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply would be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.  The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
(aa)         Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made or offered
to make any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made or offered to make any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.  The Company and its subsidiaries maintain
books and records sufficient to ensure compliance with applicable anti-bribery
and anti-corruption laws.
 
(bb)        Application of Takeover Protections.  Except as described in
Section 2(bb) of the Disclosure Schedule, there is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision  under the Company’s Charter
Documents or the laws of its state of incorporation that is or could become
applicable to any of the Investors as a result of the Investors and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company’s issuance
of the Securities and the Investors’ ownership of the Securities.
 
(cc)         Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
 
(dd)        General Solicitation.  Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of the Notes.

 
-12-

--------------------------------------------------------------------------------

 
 
(ee)         No Integration.  Neither the Company nor any of its affiliates nor,
any Person acting on the Company’s behalf has, directly or indirectly, at any
time within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable stockholder
approval provisions.  The Company is not required to be registered as, and is
not an affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  The Company is not required to be
registered as a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980.
 
(ff)          Private Placement.  Assuming the accuracy of the representations
and warranties of Investors contained in this Agreement and the compliance by
Investors with the provisions set forth herein, it is not necessary, in
connection with the issuance and sale of any Securities, in the manner
contemplated by the Transaction Documents, to register any Securities under the
Securities Act.
 
(gg)        Registration Rights.  Except as described in Section 2(gg) of the
Disclosure Schedule, the Company has not granted or agreed to grant to any
Person any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the SEC or any other governmental
authority that have not been satisfied or waived.
 
(hh)        Disclosure; Accuracy of Information Furnished.  The Company confirms
that neither it nor any officers, directors or affiliates, has provided any of
the Investor or its agents or counsel with any information that constitutes or
might constitute material, nonpublic information (other than the existence and
terms of the issuance of Securities, as contemplated by this Agreement).  The
Company understands and confirms that the Investor may rely on the foregoing
representations in effecting transactions in securities of the Company.  None of
the Transaction Documents and none of the other certificates, statements or
information furnished to the Investor by or on behalf of the Company in
connection with the Transaction Documents or the transactions contemplated
thereby contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The Company acknowledges and agrees that Investor makes or has made
no representations or warranties with respect to the transactions contemplated
hereby other than those set forth in the Transaction Documents.
 
(ii)           Undisclosed Liabilities.  The Company has not undertaken or
incurred any liability or obligation, direct or contingent, except for
liabilities or obligations disclosed in the SEC Documents.
 
3.      Representations and Warranties of Investors. Each Investor, for that
Investor alone, represents and warrants to the Company upon the acquisition of
the Notes and shares of Common Stock as follows:

 
-13-

--------------------------------------------------------------------------------

 
 
(a)           Binding Obligation. Such Investor has full legal capacity, power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement is a valid and binding obligation of the
Investor, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.
 
(b)           Securities Law Compliance. Such Investor has been advised that the
Notes and shares of Common Stock have not been registered under the Securities
Act, or any state securities laws and, therefore, cannot be resold unless they
are registered under the Securities Act and applicable state securities laws or
unless an exemption from such registration requirements is available. Such
Investor is aware that the Company is under no obligation to effect any such
registration with respect to the Notes or the shares of Common Stock or to file
for or comply with any exemption from registration. Such Investor has not been
formed solely for the purpose of making this investment and is purchasing the
Notes or the shares of Common Stock to be acquired by such Investor hereunder
for its own account for investment, not as a nominee or agent, and not with a
view to, or for resale in connection with, the distribution thereof. Such
Investor has such knowledge and experience in financial and business matters
that such Investor is capable of evaluating the merits and risks of such
investment, is able to incur a complete loss of such investment and is able to
bear the economic risk of such investment for an indefinite period of time. Such
Investor is an accredited investor as such term is defined in Rule 501 of
Regulation D under the Securities Act.
 
(c)           Access to Information. Such Investor acknowledges that the Company
has given such Investor access to the corporate records and accounts of the
Company and to all information in its possession relating to the Company, has
made its officers and representatives available for interview by such Investor,
and has furnished such Investor with all documents and other information
required for such Investor to make an informed decision with respect to the
purchase of the Notes and the shares of Common Stock.
 
(d)           No Governmental Review.  Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Notes or the
shares of Common Stock or the fairness or suitability of the investment in the
Notes or the shares of Common Stock nor have such authorities passed upon or
endorsed the merits of the offering of the Notes or the shares of Common Stock.
 
(e)           Residency. Such Investor is a resident of that jurisdiction
specified below its address on Schedule I hereto.
 
(f)           Broker-Dealer Status.  Investor is a not a registered
broker-dealer.
 
(g)           Foreign Investors.  If such Investor is not a United States person
(as defined by Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended (the “Code”)), such Investor hereby represents that it has satisfied
itself as to the full observance of the laws of its jurisdiction in connection
with any invitation to subscribe for the Notes and shares of Common Stock or any
use of this Agreement, including (a) the legal requirements within its
jurisdiction for the purchase of the Notes and shares of Common Stock, (b) any
foreign exchange restrictions applicable to such purchase, (c) any governmental
or other consents that may need to be obtained, and (d) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale, or transfer of the Notes and shares of Common Stock.  Such
Investor’s subscription and payment for and continued beneficial ownership of
the Notes and shares of Common Stock will not violate any applicable securities
or other laws of the Investor’s jurisdiction.

 
-14-

--------------------------------------------------------------------------------

 
 
4.      Conditions to Closing of the Investors. Each Investor’s obligations at
Closing are subject to the fulfillment, on or prior to the Closing Date, of all
of the following conditions, any of which may be waived in whole or in part by
all of the Investors:
 
(a)           Representations and Warranties. The representations and warranties
made by the Company in Section 2 hereof shall have been true and correct when
made, and shall be true and correct on the Closing Date.
 
(b)           Governmental Approvals and Filings. Except for any notices
required or permitted to be filed after the Closing Date with certain federal
and state securities commissions, the Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Notes and the shares of Common Stock.
 
(c)           Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the Investors, of the Notes and shares of Common
Stock shall be legally permitted by all laws and regulations to which the
Investors or the Company are subject.
 
(d)           Board of Directors.  The board of directors at Closing shall
consist of: Steve Magami, Leonard Brooks, Steve Norris, Alexander Nevinsky and
Foo Katan.  The board of directors shall have established a Special Finance
Committee consisting of Tom Snyder, Alexander Nevinsky and Foo Katan and adopted
for the governing document of such Special Finance Committee the charter set
forth at Exhibit I.
 
(e)           Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Investors.
 
(f)           Transaction Documents. The Company shall have duly executed and
delivered to the Investors the following documents (the “Transaction
Documents”):
 
(i)          This Agreement;
 
(ii)         Each Note to be issued hereunder with respect to such Closing;
 
(iii)        Share certificates evidencing the Common Stock to be issued on or
prior to such Closing hereunder;
 
(iv)        The Consent and Waiver and Amendment No. 2 to Security Agreement in
the form of Exhibit E hereto (the “Security Agreement Amendment”); and

 
-15-

--------------------------------------------------------------------------------

 
 
(v)         All UCC-1 financing statements and other documents and instruments
which the Investor may reasonably request to perfect its security interest in
the collateral described in the Security Agreement Amendment and the underlying
security agreement.
 
(g)           Corporate Documents. With respect to the Initial Closing, the
Company shall have delivered to the Investors each of the following:
 
(i)          The Amended and Restated Articles of Incorporation of the Company,
certified as of a recent date prior to the date of the Initial Closing by the
Secretary of State of Nevada;
 
(ii)         A Certificate of Good Standing or comparable certificate as to the
Company, certified as of a recent date prior to the Closing Date by the
Secretary of State of Nevada and a Certificate of Good Standing certified as of
a recent date prior to the Closing Date by the Secretary of the State of
California; and
 
(iii)        A certificate of the Secretary of the Company, dated the Closing
Date and in the form set forth on Exhibit G, certifying (a) that the Amended and
Restated Articles of Incorporation of the Company, delivered to Investors
pursuant to Section 4(f)(i) hereof, is in full force and effect and has not been
amended, supplemented, revoked or repealed since the date of such certification;
(b) that attached thereto is a true and correct copy of the Bylaws of the
Company as in effect on the Closing Date; (c) that attached thereto are true and
correct copies of resolutions duly adopted by the board of directors of the
Company and continuing in effect, which authorize the execution, delivery and
performance by the Company of this Agreement and the Notes and the consummation
of the transactions contemplated hereby and thereby; and (d) that there are no
proceedings for the dissolution or liquidation of the Company (commenced or
threatened).
 
(h)           Compliance Certificate.  The Company shall deliver at each Closing
a Compliance Certificate in the form set forth at Exhibit H;
 
(i)           Bonus Plans.  The boards of directors of the Company and Arena
Verde S.A.C. shall have adopted the terms of a U.S. Make-Whole Compensation Plan
and a Peru Incentive Compensation Plan as set forth on Exhibit J and Exhibit K,
respectively (collectively, the “Bonus Plans”), and the Company any each such
participant in the Bonus Plan shall have executed definitive documentation with
respect to such Bonus Plans in  form acceptable to the Investors (“Participant
Agreements”).
 
(j)           Salary.  The total compensation payable to management employees
(exclusive of non-cash fringe benefits and amounts payable pursuant to the Bonus
Plans, if any) of the Company and Arena Verde S.A.C. shall have been set at the
levels and shall be subject to the terms set forth on Exhibit L.  In the case of
employees whose compensation is the subject of an employment agreement, such
employment agreement shall have been amended.
 
5.      Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Notes and shares of Common Stock at each Closing is subject
to the fulfillment, on or prior to the Closing Date, of the following
conditions, any of which may be waived in whole or in part by the Company:

 
-16-

--------------------------------------------------------------------------------

 
 
(a)           Representations and Warranties. The representations and warranties
made by the Investors in Section 3 hereof shall be true and correct when made,
and shall be true and correct on the Closing Date.
 
(b)           Performance.  Investors shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by them on or before the
Initial Closing.
 
(c)           Governmental Approvals and Filings. Except for any notices
required or permitted to be filed after the Closing Date with certain federal
and state securities commissions, the Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Notes and the Common Stock.
 
(d)           Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the Investors, of the Notes and Common Stock issued
hereunder shall be legally permitted by all laws and regulations to which the
Investors or the Company are subject.
 
6.      Certain Agreements of the Company and the Investors.
 
(a)           Covenants Relating to the Operation of the Company. So long as any
Notes issued pursuant to this Agreement are outstanding and until such Notes
have been repaid in full:
 
(i)          The Company shall operate its business in accordance with the
business plan and budget presented to the Investors and, in any event, with
monthly expenditures no greater than $155,000 without the consent of the
Investors.
 
(ii)         Without limiting the foregoing, the Company shall obtain the
consent of the Investors prior to undertaking any material expenditures or any
disposition of material assets.
 
(iii)        The Company shall
 
(A)           continue in good faith negotiations with Banco Internacional del
Perú S.A.A. (“Interbank”) to obtain a credit facility of not less than
$24,000,000 upon terms substantially as set forth in that certain term
sheet/proposal of October 18, 2009 provided by Interbank to the Company (such
facility, the “Interbank Facility”), and
 
(B)           after the closing on and initial funding of the Interbank
Facility, continue to operate under and with respect to the project budget,
timeline and deliverables contemplated thereby, subject to such cure periods,
accommodations, waivers and amendments granted by Interbank.
 
(iv)        The Company shall deliver to the Investors (under appropriate
confidentiality restrictions) (i) unaudited monthly financial reports, and (ii)
a weekly accounting of the Company’s cash balance in a format reasonably
acceptable to the Investors.

 
-17-

--------------------------------------------------------------------------------

 
 
(v)         Until the closing and initial funding of the earlier of the PAC
Financing or the Interbank Facility, the Company shall not incur or agree to
incur any indebtedness for borrowed money or financed equipment, or any sort of
trade debt in excess of $5,000 individually or $10,000 in the aggregate without
the consent of the Investors.
 
(vi)        Except with respect to the Interbank Facility, the Company shall not
pledge, encumber or grant any security interest in any assets of the Company or
any of its subsidiaries to any third party without obtaining the consent of the
Investors.
 
(vii)       The Company shall not undertake any future equity or debt financing
other than the closing of the Interbank Facility or the PAC Financing without
the consent of the Investors.
 
(viii)      Prior to the closing of the earlier of the PAC Financing or the
Interbank Facility, the Company shall not increase the compensation, benefits or
other remuneration payable to any employee or contractor or hire any new
employee or contractor without the consent of the Investors.
 
(ix)         Until dissolution in accordance with its charter, maintain in
existence the Special Finance Committee of the board of directors of the Company
and not alter or amend the charter therefor or the delegation of authority to
such committee without the consent of the Investors.
 
(b)           Reservation and Authorization of Shares; Amendment of Charter
Documents; Assurance on Share Percentages.  As soon as practicable following the
90-day period following the Company’s filing of a Form 15, the Company shall
take such actions and the Investors in their capacities as stockholders shall
take such actions as within their power to amend the Company’s Charter Documents
to authorize sufficient additional share of Common Stock as required to issue
the Balance Shares and for the issuance upon exercise of the Common Stock
underlying those stock options issued under the Incentive Option Plan (as
defined below).  The parties hereto agree and acknowledge that Investors and the
Company have agreed to the issuance of Common Stock based on negotiated
percentage ownership stakes in the Company.  In the event that the
representations and warranties of the Company are incorrect or in the event
that, as a result of inconsistencies, errors in this Agreement or the records of
the Company or otherwise, the grants of Common Stock to Investors do not
represent the percentage stakes set out in this Agreement for each such
Investor, the Company will take any and all such actions, including, but not
limited to reserving and authorizing (through amendment of the Company’s Charter
Documents, as required) and issuing additional shares to Investor(s), as
required to provide the Investors with the percentage ownership agreed upon,
subject to dilution, if any and as applicable, for subsequent transactions and
issuances.
 
(c)           Repayment of the Notes from Project Excess Cash Flows.  From and
after December 31, 2012, the Company shall direct ninety percent (90%) of the
monthly Excess Cash Flow (as defined below) of the Company’s ethanol projects in
Peru to the repayment of the Notes and, to the extent not by then repaid, those
notes issued to Investors pursuant to the July 2009 Purchase Agreement and the
note issued to I2BF by the Company on November 6, 2009 in the principal amount
of US$500,000.  All such repayments of the shall be made monthly in arrears no
later than ten (10) days after the end of each month and pro rata in accordance
with the principal amounts of such notes to be repaid.  The calculation of
“Excess Cash Flow” for the purposes of this Section 6(c) shall be performed
consistent with the calculation of such term in the July 2009 Purchase
Agreement, with such adjustments as required and as otherwise determined by the
parties hereto mutually and in good faith.

 
-18-

--------------------------------------------------------------------------------

 
 
(d)           Further Assurances on Perfection of Security Interests.  The
Company and its Subsidiaries agree to execute such further documents and
instruments and to take such further actions that Investors or either of them
might reasonably request to carry out the purposes and intent of this Agreement
and the Security Agreement Amendment in creating first priority security
interests in favor of Investors over all of the assets of the Company and its
Subsidiaries, including taking such actions as required to perfect the security
interests of Investors in the assets of the Company and its direct and indirect
Subsidiaries; provided, however that the Investors agree to subordinate their
security interests to Interbank if and when the Interbank Facility closes.  In
addition, the Company, on its own behalf and on behalf of its Subsidiaries,
hereby designates and appoints Investors and each of them as duly authorized
agents and attorneys-in-fact to act for and on behalf of the Company and its
Subsidiaries and to execute and file any document and to do all other lawfully
permitted acts necessary to perfect Investors’ rights under this Agreement and
the Security Agreement Amendment with the same legal force and effect as if
executed by the Company or such Subsidiary(ies) as applicable.  In addition to
and not in limitation of the foregoing, the Company and its direct and indirect
Subsidiaries shall take such actions as required to (i) create valid and
perfected security interests in favor of Investors in all assets in which
Interbank takes a security interest in connection with the Interbank Facility,
such security interests in favor of Investors to be of second rank and priority,
subject only to the first ranking security interests created in favor of
Interbank, (ii) to extinguish or subordinate to the security interests of
Investors (and Interbank, as applicable) security interests existing as of the
date of this Agreement, including that security interest held by Grey K LP, a
Delaware limited partnership, Grey K Offshore Fund, Ltd., a Cayman Island exempt
company, and Grey K Offshore Leveraged Fund, Ltd., a Cayman Island exempt
company (collectively, “Grey K”) in the environmental attributes of the Company
and its Subsidiaries and (iii) to provide notice to Investors prior to the
formation of any new Company direct or indirect Subsidiaries, to have such
Subsidiaries assume the obligations of the Transaction Documents as if an
original party thereto and to provide such documents, instruments and agreements
to permit the perfection of the Investors’ security interests over the assets of
such Subsidiaries.
 
(e)           Incentive Option Plan.  The Company shall establish and allocate
an Incentive Option Plan equal to 19% of the fully-diluted equity of the Company
(including the unallocated pool) (“Incentive Option Plan”) immediately following
the Initial Closing or as soon as practicable thereafter.  Options shall be
granted by the Company from the Incentive Option Plan to members of Company
Management in the amounts and subject to the vesting provisions set forth on
Exhibit M hereto.
 
(f)           Participant Agreements; Amendment of Employment Agreements.  Any
Participant Agreements which are the subject to the condition set forth in
Section 4(j) and with respect to which such condition is waived for the purposes
of the Initial Closing shall be so executed as soon as practicable following the
Initial Closing.  Any employee agreements which are the subject to the condition
set forth in Section 4(k) and with respect to which such condition is waived for
the purposes of the Initial Closing shall be so amended as soon as practicable
following the Initial Closing.

 
-19-

--------------------------------------------------------------------------------

 
 
(g)           Additional Pool.  The parties hereto agree that a future incentive
option plan equal to at least 3.5% of fully-diluted equity of the Company, with
the final size of such incentive option plan to be mutually agreed to by the
Company and the Investors, will be established upon the closing and initial
funding of the Interbank Facility to incentivize certain employees for the
future phases of the Company’s business plan (the “Additional Pool”).  The
allocation of such future incentive options shall be determined by the board of
directors of the Company on the recommendation of the compensation committee.
 
(h)           Deregistration of Securities.  On or prior to March 19, 2010, the
Company shall file a Form 15 to deregister its common stock for purposes of
Sections 12(g) and 15(d) of the Exchange Act so as to no longer be subject to
reporting obligations under Section 13(a) of the Exchange Act.
 
(i)           Rights Offering.
 
(i)          For a period of forty-five (45) days from the Initial Closing and
ending at 12:01 a.m. California time on the date that is forty-six (46) days
from the Initial Closing (the “Rights Offering Closing Date”), the Company shall
offer to other record holders of the Company’s capital stock as of the Initial
Closing Date, which record holders (i) shall be “Accredited Investors” as
defined in Rule 501(a) of Regulation D under the Securities Act of 1933, as
amended and (ii) shall not have participated in the Initial Closing (each, a
“Rights Offeree” and collectively, the “Rights Offerees”), the opportunity to
purchase his, her or its Pro Rata Share (as defined below) of an aggregate of
US$250,000 in principal amount of additional Notes, along with shares of Company
Common Stock representing up to 3.75% of the fully diluted equity of the Company
(attaching proportionally to the principal amount of Notes so sold and issued)
at a closing (the “Rights Offering Closing”) to be held on or before the Rights
Offering Closing Date (the “Rights Offering”).  This Agreement, including
without limitation the Schedule of Investors at Schedule I hereto, may be
amended by the Company without the consent of Investors to include any Rights
Offeree upon the execution and delivery by such Rights Offeree of a counterpart
signature page hereto.  Notes and shares of Company Common Stock so sold shall
be “Notes” and “Common Stock” for the purposes hereof and, solely with respect
to pecuniary interests in the Notes (and not for purposes of approval and
consent rights granted to the “Investors” hereunder and pursuant to the terms of
the Notes (including, for the avoidance of doubt, approval of Proposed Budgets)
which shall be reserved solely for the Investors participating at the Initial
Closing), Rights Offerees participating at the Rights Offering Closing shall be
“Investors” for the purposes of this Agreement.
 
(ii)         “Pro Rata Share” shall mean, with respect to any Rights Offeree, a
fraction, the numerator of which is the aggregate number of shares of Company
Common Stock held by such Rights Offeree on an as-if-converted basis and the
denominator of which is the total number of shares of Company Common Stock
outstanding on an as-if-converted basis held by all Rights Offerees.

 
-20-

--------------------------------------------------------------------------------

 
 
(iii)        With respect to the Rights Offering, except as otherwise provided
herein:  (a) all sales and issuances of securities shall be made on the same
terms as offered in the Initial Closing and on the terms and conditions as set
forth in this Agreement; (b) each Rights Offeree shall become a party to this
Agreement as an Investor and shall have the same rights and obligations
hereunder and thereunder; (c) the representations, warranties and covenants of
the Company as set forth in Section 2 hereof (and the Schedule of Exceptions
thereto) shall speak as of the Initial Closing, and the Company shall have no
obligation to update any such disclosure; and (d) the representations,
warranties and covenants of the Rights Offerees as Investors set forth in
Section 3 hereof shall speak as of the Rights Offering Closing Date.  The Rights
Offering Closing shall take place at the offices of the Company on or before the
Rights Offering Closing Date or, subject to the provisions of this section, at
such other time and place as the Company and a majority in interest of the
Rights Offerees participating in such Rights Offering Closing may agree upon
orally or in writing.
 
(iv)        It is mutually agreed and understood that, notwithstanding anything
to the contrary in this Agreement or the Notes, the Investors in the Initial
Closing and the Company may (but shall not be obligated to) agree to use
proceeds from the Rights Offering to repay Notes issued at the Initial Closing.
 
(j)           D&O Insurance.  Following the Initial Closing, the Company shall
maintain Directors & Officers insurance in the same amounts and scope as
maintained by the Company prior to the Initial Closing (or such other reasonable
amounts as determined by the Board) for as long as the current directors and
officers of the Company (including, for the avoidance of doubt, those appointed
to the Board in connection with the Initial Closing) shall serve in their
respective positions as directors or officers of the Company, and thereafter so
long as such directors or officers shall be subject to any claim, suit or
proceeding for which they are contractually or statutorily entitled to
indemnification from the Company.
 
7.      Miscellaneous.
 
(a)           Cost and Expense Reimbursements.
 
(i)          Legal Expenses.  The Company and the Investors shall each pay their
own expenses in connection with the transactions contemplated by this Agreement;
provided, however, that the Company shall reimburse the documented fees of
counsel for the Investors, such amount not to exceed US$25,000 in aggregate.  As
described on Exhibit B, $20,000 of the Initial Closing Disbursement shall be
applied towards partial payment of outstanding amounts due to the Company’s
legal counsel, and $5,000 of the Initial Closing Disbursement shall be applied
towards payment to Mazzeo, Song & Bradham (counsel to independent director,
Leonard Brooks).
 
(ii)         Reimbursement for Land Lease Advance.  Upon the earlier of closing
of the PAC Financing or another Financing Event (as defined below), I2BF and
BlueDay shall be entitled to receive reimbursement in the amounts of US$150,000
and US$100,000, respectively, for the Reimburseable Land Lease Advance paid by
them at the Initial Closing as set forth on Exhibit B-2.  A “Financing Event”
shall mean one or more bona fide equity financings of the Company other than the
PAC Financing pursuant to which the Company raises at least $5,000,000 in gross
proceeds.

 
-21-

--------------------------------------------------------------------------------

 
 
(iii)        Management Expenses.  Certain members of management will be
reimbursed concurrent with the Initial Closing reasonable, documented personal
expenses incurred on behalf of the Company, in the aggregate amount of up to
US$52,000, as documented to Investors.  All future expenses shall only be
reimbursable to the extent set forth in or reserved in a Proposed Budget as
ultimately approved or as separately approved by the Investors.  It shall be
mutually agreed and acknowledged that expenses fluctuate and such amounts shall
be budgeted and accommodated in Proposed Budgets by the Investors and the
Company in good faith as practicable and as mutually agreeable amongst the
parties.
 
(iv)        Monitoring Expenses.  Each Investor will be entitled to receive a
monthly monitoring fee of US$10,000 for each full month from the Initial Closing
through December 2010 to cover costs of ensuring the Company’s compliance with
the terms of this Agreement and the transactions contemplated hereby.  It shall
be mutually agreed and acknowledged that the monitoring fee shall be
accommodated in Proposed Budgets by the Investors and the Company in good faith
as practicable and as mutually agreeable amongst the parties.
 
(b)           Waivers and Amendments. Any provision of this Agreement may be
amended, waived or modified only upon the written consent of the Company and
both Investors.
 
(c)           Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.
 
(d)           Survival. The representations, warranties, covenants and
agreements made herein shall survive the execution and delivery of this
Agreement.
 
(e)           Successors and Assigns. Subject to the restrictions on transfer
described in Sections 7(e) and 7(f) below, the rights and obligations of the
Company and the Investors shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.
 
(f)           Transfer and Replacement of the Notes. Prior to presentation of
any Note for transfer, the Company shall treat the Person in whose name such
Note is issued as the owner and holder of such Note for all purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to any restrictions on or conditions to
transfer set forth in any Note, the holder of any Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
Note(s), each in the principal requested by such holder, dated the date to which
interest shall have been paid on the Note so surrendered or, if no interest
shall have yet been so paid, dated the date of the Note so surrendered as shall
have been designated in writing by such holder or its attorney for the same
principal amount as the then unpaid principal amount of the Note so surrendered.
Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it; or (b) in the case of mutilation, upon surrender thereof,
the Company, at its expense, will execute and deliver in lieu thereof a new Note
executed in the same manner as the Note being replaced, in the same principal
amount as the unpaid principal amount of such Note and dated the date to which
interest shall have been paid on such Note or, if no interest shall have yet
been so paid, dated the date of such Note.

 
-22-

--------------------------------------------------------------------------------

 
 
(g)           Assignment. The rights, interests or obligations under this
Agreement may not be assigned, by operation of law or otherwise, in whole or in
part, by (i) the Company without the prior written consent of the Investors or
(ii) any Investor without the prior written consent of the Company; provided
that the Investors may assign its rights and obligations under this Agreement
and the Notes to an affiliate of such Investor without consent of the Company.
 
(h)           Entire Agreement. This Agreement together with the other
Transaction Documents constitute and contain the entire agreement among the
Company and Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
(i)           Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall in writing and faxed
or delivered to each party as follows: (i) if to a Investor, at such Investor’s
address or facsimile number set forth in the Schedule of Investors attached as
Schedule I, or at such other address as such Investor shall have furnished the
Company in writing, or (ii) if to the Company, at 9440 Little Santa Monica
Blvd., Suite 401, Beverly Hills, California 90210, Attn: Valerie Broadbent,
facsimile: (310) 919-3044, or at such other address or facsimile number as the
Company shall have furnished to the Investors in writing. All such notices and
communications will be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one business day after being
delivered by facsimile (with receipt of appropriate confirmation), (iv) one
business day after being deposited inside the United States with an overnight
courier service of recognized standing for delivery within the United States,
(v) three business day after being deposited within the United States with an
express courier service of recognized standing for delivery outside of the
United States or vice versa or (v) four days after being deposited in the U.S.
mail, first class with postage prepaid, provided that first class mail shall not
be used for the delivery of notice outside of the United States.
 
(j)           Separability of Agreements; Severability of this Agreement. The
Company’s agreement with each of the Investors is a separate agreement and the
sale of the Notes and Common Stock to each of the Investors is a separate sale.
Unless otherwise expressly provided herein, the rights of each Investor
hereunder are several rights, not rights jointly held with any of the other
Investors. Any invalidity, illegality or limitation on the enforceability of the
Agreement or any part thereof, by any Investor whether arising by reason of the
law of the respective Investor’s domicile or otherwise, shall in no way affect
or impair the validity, legality or enforceability of this Agreement with
respect to other Investors. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 
-23-

--------------------------------------------------------------------------------

 
 
(k)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies of signed
signature pages will be deemed binding originals.
 
(Signature Page Follows)

 
-24-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature pages to this Note Purchase Facility Agreement to be duly executed as
of the date first written above.
 
COMPANY:
 
STRATOS RENEWABLES
CORPORATION
 
By:
/s/ Thomas Snyder
   
Thomas Snyder
 
President and Chief Executive Officer




 
INVESTORS:
     
I2BF BIODIESEL LIMITED
     
/s/ Ilya A. Golubovich
 
Ilya A. Golubovich
 
Director
     
BLUEDAY LIMITED
 
A British Virgin Island Company
       
By:
/s/ Joseph El-Khouri
 
Name:
Joseph El-Khouri
 
Title:
 


 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
SCHEDULE OF INVESTORS
 
Name and Address
 
Committed
Amount
 
Shares of Common Stock
             
I2BF BioDiesel Limited
 
US$1,250,000
 
Issued at Initial Closing
 
c/o I2BF Venture Capital
     
 
 
Suite 401,
     
63,240,120
 
One Heddon Street
     
 
 
Mayfair, London, W1B 4BD
     
Balance Shares
 
United Kingdom
     
 
 
 
     
23,877,445
 
All payments on account of the Notes shall be made by bank wire transfer of
immediately available funds to:
                 
 
 
Beneficiary:
         
I2BF BioDiesel Limited
         
Commonwealth Trust Limited, Drake
Chambers, Tortola, BVI
         
Beneficiary Account No:
         
LT187010000033603441
         
Bank Beneficiary:
         
UKIO Bankas, Kaunas, Lithuania
         
SWIFT:
         
UKIO LT 2X
         
Correspondent bank:
         
VTB Bank (Deutschland) AG,
         
Germany, Frankfurt/Main
         
Account No: 0104138417
         
SWIFT: OWHBDEFF
                     
BlueDay Limited
  US$600,000  
Issued at Initial Closing
 
2nd Floor
         
116 Main Street
     
48,189,333
 
PO Box 3342
         
Road Town
     
Balance Shares
 
Tortola
         
British Virgin Islands
     
18,194,749
             
With a copy to:
         
Sean Bougourd
         
Senior Private Banker
         
SG Hambros Bank (Channel Islands) Limited
         
St. Julian’s Avenue, St Peter Port,
         
Guernsey, GY1 3AE
         

 
I-1

--------------------------------------------------------------------------------


 
All payments on account of the Notes shall be made by bank wire transfer of
immediately available funds to:
                     
[Bank name]
         
[City, State]
         
ABA No.: __________________
         
Account No.: _______________
         
Account Holder: _____________
         
Reference:
         


 
I-2

--------------------------------------------------------------------------------

 

EXHIBIT B
SCHEDULE OF ANTICIPATED CLOSINGS
 
Anticipated
Closing Date
   
Anticipated
I2BF Disbursement
   
Anticipated
Blue Day
Disbursement
   
Anticipated
Total Disbursement
   
Subject
to Funding
Milestones
 
Initial Closing
   
US$
585,077    
US$
300,000    
US$
885,077       -  
March 15, 2010
   
US$
298,447    
US$
-    
US$
298,447       1,2,3  
March 31, 2010
   
US$
185,114    
US$
-    
US$
185,114       4,5,6  
April 30, 2010
   
US$
-    
US$
193,382    
US$
193,382       7  
May 31, 2010
   
US$
76,765    
US$
106,618    
US$
183,382       8  
June 30, 2010
   
US$
104,598    
US$
-    
US$
104,598          
Total:
   
US$
1,250,000    
US$
600,000    
US$
1,850,000       -  


 

--------------------------------------------------------------------------------

 

EXHIBIT C
FUNDING MILESTONES
 
1.      Legal and business due diligence shall have commenced in connection with
the credit facility currently under negotiation between the Company and Banco
Internacional del Perú S.A.A. (“Interbank”) and evidenced by that certain term
sheet dated October 18, 2009 (the “Interbank Facility”), and costs and expenses
of Interbank required to be paid by the Company for Interbank to commence such
due diligence shall have been fully paid, each as certified to the Investors by
Interbank.
 
2.      The Company shall have commenced drilling and development of at least
one (1) water well on the land subject to that certain Agreement of Constitution
of Surface Right, dated as of May 3, 2008 between Comunidad Campesina San Pedro
de Morrope (“Grantor”) and the Company (the “Peru Lease”).
 
3.      Grantor shall have accepted payment in full satisfaction of all
indebtedness, liabilities, obligations and all other amounts owing to Grantor
through calendar year 2010 with respect to the Peru Lease (as evidenced in
writing).
 
4.      The security interests of the Investors with respect to the Notes and
the notes issued pursuant to the July 2009 Purchase Agreement shall have been
perfected with respect to all the assets and properties of the Company and its
subsidiaries, to the satisfaction of the Investors.
 
5.      The Company shall have successfully drilled and developed to commercial
use at least one (1) water well on the land subject to the Peru Lease and shall
have presented to Investors an independent engineers report certifying to the
same.
 
6.      All legal and business due diligence shall have been completed in
connection with the Interbank Facility, as shall have been certified to the
Investors by Interbank.
 
7.      The Company shall have received a commitment letter with respect to the
Interbank Facility, which shall provide for an extension of credit to the
Company and its subsidiaries (i) of not less than US$24,000,000, (ii) containing
such acceptable objective conditions that reasonably assure funding within
thirty (30) days and (iii) otherwise upon terms and conditions as set forth in
that certain term sheet dated October 18, 2009.
 
8.      The Company shall have closed on and received the initial funding with
respect to the Interbank Facility and shall have at least US$24,000,000 of
immediately available credit from the Interbank Facility.

 
4

--------------------------------------------------------------------------------

 